Citation Nr: 1039289	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  98-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
amnestic disorder, recently diagnosed as attention-deficit 
hyperactivity disorder (ADHD), evaluated at 30 percent from July 
4, 1997, to June 15, 2010, and at 50 percent from June 16, 2010, 
forward.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 1997, 
with approximately 8 months of prior unverified active duty.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, 
which, in pertinent part, granted service connection for an 
amnestic disorder and assigned a 10 percent disability rating, 
effective from July 1997.  The Veteran appealed the RO's 
determination, which is the subject of this appeal.  During the 
pendency of the appeal, the Veteran changed his residence, and 
jurisdiction of the claim was transferred to the Newark, New 
Jersey, RO.  In February 1999, the Newark RO increased the 
disability rating to 30 percent, retroactively effective from 
July 1997.  The Veteran has since moved to Florida, and 
jurisdiction of the claim is now with the RO in St. Petersburg.

In January 1999, the Veteran testified before a Hearing Officer 
at the Newark RO.  He later testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Philadelphia, 
Pennsylvania, RO in January 2005, at which he was represented by 
an attorney different from the attorney listed on the first page 
herein.  Transcripts from both hearings are associated with the 
claims file.  

This claim was previously before the Board in November 2007, at 
which time the Board denied the Veteran's claim for an increased 
rating for the service-connected amnestic disorder.  That 
decision was appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  The record contains a Joint Motion for Remand 
(JMR), dated in May 2009, wherein the Veteran's present attorney 
and the VA General Counsel agreed to request remand of the 
appeal.  In May 2009, the Court issued an order vacating the 
Board's November 2007 decision and remanding the matter.  

Specifically, the JMR stated that the Board should address the 
October 2003 Compensation and Pension (C&P) examination, wherein 
the Veteran was diagnosed with ADHD and the examiner stated that 
it was difficult to sustain a diagnosis of amnestic disorder, and 
should discuss the appropriate disposition of the Veteran's claim 
of service connection for ADHD.  Additionally, the JMR stated 
that the Board should discuss statements of the Veteran's former 
supervisors and the Veteran's work history in its analysis of 
whether a referral for consideration of an extraschedular rating 
was warranted.    

Subsequently, the Board remanded the claim for additional 
development in an October 2009 decision.  Specifically, the Board 
found that a VA examination was necessary in order to clarify the 
Veteran's diagnoses and determine which of his symptoms are 
related to his now-diagnosed ADHD versus his service-connected 
amnestic disorder.  Moreover, after the VA examination was 
completed, the RO was to readjudicate the appeal, including 
consideration of the issue of entitlement to service connection 
for ADHD.  The RO effectuated the directives of the Remand, and 
issued a Supplemental Statement of the Case in July 2010.

In November 2009, the Veteran, through his new attorney, filed a 
Motion for Reconsideration in response to the Board's remand 
decision of October 2009.  That motion was denied by a Deputy 
Vice Chairman of the Board in December 2009.

The Board notes that the Veteran also filed a Motion to Vacate 
the Board's October 2009 remand, in November 2009.  However, the 
Board finds that we need not address whether a vacatur of the our 
remand is appropriate, because the Veteran, through his attorney, 
has requested another hearing before the Board.  Thus, the 
Veteran's Motion to Vacate is denied.  

In addition, the Board notes that the Veteran's present attorney 
requested, in the Motion to Vacate, that a different Veterans Law 
Judge adjudicate the Veteran's claim.  However, under 38 U.S.C.A. 
§ 7102, a member of the Board who is "assigned a proceeding 
shall make a determination thereon, including any motion filed in 
connection therewith."  No basis for recusal of the undersigned 
Veteran's Law Judge has been alleged or demonstrated, and thus, 
the Veteran's request for a different Veteran's Law Judge to 
review his claim is denied. 

Finally, in September 2009, the Veteran's attorney submitted a 
request for a videoconference hearing before the Board with 
respect to the issue of entitlement to a total disability 
evaluation based on individual employability due to service-
connected disability (TDIU), due to the Veteran's marginal 
employment.  However, review of the record reveals that the issue 
of entitlement to TDIU is no longer on appeal, as the Veteran did 
not perfect his previously-initiated appeal by submitting a 
substantive appeal following the March 2005 Statement of the Case 
(SOC).  See December 2003 VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), March 2004 
Rating Decision, April 2004 Notice of Disagreement, and March 
2005 SOC.  Therefore, the Board finds that a remand of the issue 
of entitlement to TDIU, for the scheduling of a videoconference 
hearing, is not warranted.  

For reasons explained below, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.


REMAND

In September 2010, the Board received correspondence from the 
Veteran's attorney in which it was stated that the Veteran was 
requesting a videoconference hearing before a Veterans Law Judge 
concerning his appeal.  

As discussed in the Introduction, above, the Veteran has already 
testified at a hearing before the undersigned on the issue listed 
on the first page.  However, because his current attorney did not 
represent him at the previous Board hearing, the Veteran will be 
afforded the opportunity of another hearing.  Among other things, 
his attorney will have the opportunity to advance arguments as to 
two legal issues:  (1) whether the decision of the U.S. Court of 
Appeals for the Federal Circuit in Roberson v. West, 251 F.3d 
1378 (Fed. Cir. 2001), requires the Board to consider entitlement 
to a total rating for compensation purposes based on individual 
unemployability under the facts in this case (raised in the 
aforementioned motions); and (2) whether the decision of the U.S. 
Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), requires the Board to consider whether the 
Veteran's ADHD is encompassed by his amnestic disorder claim.

Videoconference hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)).  The Board is remanding the case for that purpose, in 
order to satisfy procedural due process.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before the Board at 
the RO, as the docket permits. 
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

